 Case 1:18-cv-12913-NLH Document 21 Filed 06/01/20 Page 1 of 11 PageID: 155



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
___________________________________
                                    :
FIRKON JAMES,                       :
                                    :
          Petitioner,               :    Civ. No. 18-12913 (NLH)
                                    :
     v.                             :    OPINION
                                    :
UNITED STATES OF AMERICA,           :
                                    :
          Respondent.               :
___________________________________:
APPEARANCES:

Firkon James
20372-055
Fort Dix Federal Correctional Institution
P.O. Box 2000
Joint Base MDL, NJ 08640

     Petitioner Pro se

Craig Carpenito, United States Attorney
John T. Stinson, Jr., AUSA
Office of the U.S. Attorney
District of New Jersey
402 East State Street
Room 430
Trenton, NJ 08608

     Counsel for Respondent

HILLMAN, District Judge

     Petitioner Firkon James, a prisoner presently confined at

FCI Fort Dix, New Jersey, filed this petition for writ of habeas

corpus under 28 U.S.C. § 2241, arguing that his sentence is

invalid in light of Rosales-Mireles v. United States, 138 S. Ct.

1897 (2018) and Mathis v. United States, 133 S. Ct. 2276 (2016).

ECF No. 1.     Respondent filed a motion to dismiss arguing that
 Case 1:18-cv-12913-NLH Document 21 Filed 06/01/20 Page 2 of 11 PageID: 156



the Petition should be dismissed for lack of jurisdiction.            ECF

No. 18.   Petitioner opposes the motion to dismiss.          ECF No. 20.

The motion is now ripe for disposition.         For the reasons that

follow, the Court will grant the motion to dismiss.

I.   BACKGROUND

     Petitioner pled guilty to conspiracy to possess with intent

to distribute 280 grams or more of cocaine base, 21 U.S.C. §

846, on September 17, 2012, in the United States District Court

for the Western District of New York.        ECF No. 1-4; see also

United States v. James, 6:11-cr-06160 (W.D.N.Y. Sept. 17, 2012)

(ECF No. 48).     Petitioner had previously been convicted of

criminal sale of a controlled substance in the fifth degree,

N.Y. Penal Law § 220.31 and criminal possession of a controlled

substance in the fifth degree, N.Y. Penal Law § 220.06.           ECF No.

1 at 8.   One provision of the plea agreement acknowledged that

“the government will file an information pursuant to Title 21,

United States Code, Section 851 alleging one of the defendant’s

prior drug felony convictions as the basis for the imposition of

the enhanced penalties provided for in Title 21, United States

Code, Section 841(b)(1)(A).”       ECF No. 1-4 at 2.     “The defendant

admits that the defendant has a prior drug felony conviction

which subjects the defendant to the enhanced penalties provided

for in Title 21, United States Code, Section 841(b)(1)(A).”            Id.




                                     2
 Case 1:18-cv-12913-NLH Document 21 Filed 06/01/20 Page 3 of 11 PageID: 157



      Petitioner and the United States agreed to an adjusted

offense level of 38, bringing the level to 36 after the two

points deduction for acceptance of responsibility.           Id. at 5-6.

The parties also agreed that Petitioner had a level IV criminal

history category.     Id. at 6.    “It is the understanding of the

government and the defendant that, with a total offense level of

36 and a criminal history category of IV, the defendant’s

sentencing range would be a term of imprisonment of 262 to 327

months . . . .”    Id. at 7.    “Notwithstanding the above

calculations, it is the agreement of the parties pursuant to

Rule 11(c)(1)(C) of the Federal Rules of Criminal Procedure that

the Court at the time of sentence impose a 300 month term of

imprisonment as part of the appropriate sentence in this case.”

Id.

      At sentencing, the court noted that “were it not for Mr.

James being deemed a career offender, he would have a criminal

history of IV and the offense level 36” as stipulated in the

plea agreement.    ECF No. 1-6 at 3.      The court noted that the

Probation Office “determined that based on Mr. James’

significant prior record and specifically the fact he has two

prior countable drug convictions . . . both New York state

felony drug convictions . . . under the Guideline Section

4B1.1(b) his criminal history jumps from IV to VI, which makes

the guideline range jump from 324 to 405 months.”          Id. at 3-4.

                                     3
 Case 1:18-cv-12913-NLH Document 21 Filed 06/01/20 Page 4 of 11 PageID: 158



Petitioner objected to the career offender designation.           Id. at

4.

     The court noted that Petitioner “is a career offender, I

make that finding, but it has little effect on Mr. James here.”

Id. at 5-6.    Ultimately, the court decided to “accept the Rule

11(c)(1)(C) commitment and impose the 300 month sentence, which

as I say again, is lesser than what Probation believed the

guideline range called for, and will follow the arrangement, the

plan and determination that the parties reached where the

guideline range provided for a 262 to 327 sentence, and this one

of 300 is within that range.”       Id. at 8; see also Judgment of

Conviction, United States v. James, 6:11-cr-06160 (W.D.N.Y.

Sept. 4, 2013) (ECF No. 79); ECF No. 1-7.         Petitioner filed an

appeal in the United States Court of Appeals for the Second

Circuit, but it was dismissed when Petitioner moved to withdraw

his appeal.    United States v. James, No. 13-3498 (2d Cir. June

9, 2014) (ECF No. 49) (dismissing appeal pursuant to Fed. R.

App. P. 42).

     Petitioner subsequently filed a motion to withdraw his

guilty plea and a motion to modify his sentence under 28 U.S.C.

§ 1651(a) in the district court.         ECF No. 1 at 2.   The court

denied those motions.     Id.   He later filed a motion for

reduction of sentence under 18 U.S.C. § 3582(c)(2) based on

amendments to the sentencing guidelines.         Id. at 3.    The trial

                                     4
 Case 1:18-cv-12913-NLH Document 21 Filed 06/01/20 Page 5 of 11 PageID: 159



court granted that motion and reduced his sentence by eight

months.   Id.   The Second Circuit denied Petitioner’s appeal.

United States v. James, 702 F. App’x 24 (2d Cir. 2017), cert.

denied, 138 S. Ct. 2619 (2018).       A motion filed under 28 U.S.C.

§ 2255 was also denied by the trial court on July 1, 2016.

United States v. James, 6:11-cr-06160 (W.D.N.Y. July 1, 2016)

(ECF No. 122).    The Second Circuit denied a certificate of

appealability.    James v. United States of America, No. 16-3043

(2d Cir. Mar. 24, 2017) (ECF No. 48).

     Petitioner filed this habeas corpus petition under 28

U.S.C. § 2241 on August 17, 2018.        ECF No. 1.    He argues that an

“intervening change in law or statutory interpretation rendered

my mandatory minimum enhanced penalty under 21 U.S.C. § 851, and

my designation as a career offender under U.S.S.G. § 4B1.1

constitutionally invalid.”      Id. at 6.    He relies on Rosales-

Mireles v. United States, which held that an error in guideline

calculation “will in the ordinary case . . . seriously affect

the fairness, integrity, or public reputation of judicial

proceedings, and thus will warrant relief” under Federal Rule of

Criminal Procedure 52.     138 S. Ct. 1897, 1903 (2018).        He also

asserts his prior convictions under New York state law “do not

qualify as predicate offenses for either statutory or guideline

enhancement purposes” due to the Supreme Court’s decision in




                                     5
    Case 1:18-cv-12913-NLH Document 21 Filed 06/01/20 Page 6 of 11 PageID: 160



Mathis v. United States, 133 S. Ct. 2276 (2016).             ECF No. 1 at

8-9.

        Respondent United States now moves to dismiss the petition

based on a lack of jurisdiction under § 2241.             ECF No. 18.    It

argues the claims raised in the petition may only be brought in

a § 2255 proceeding and that Petitioner does not qualify for the

savings clause of § 2255(e).          Petitioner opposes the motion.

ECF No. 20. 1




1 Petitioner also objects to this Court’s order denying his
motion for contempt, ECF No. 17, and argues that the United
States should not be permitted to have “a second bite of the
apple” by moving to dismiss his petition. ECF No. 20 at 2.
Petitioner argues the motion should be dismissed because the
initial request to file a motion to dismiss was via letter, not
a motion. Id. “[D]istrict courts have wide discretion in the
management of their cases.” United States v. Wecht, 484 F.3d
194, 217 (3d Cir. 2007), as amended (July 2, 2007). See also
Yakowicz v. Pennsylvania, 683 F.2d 778, 784 (3d Cir. 1982)
(referring to the “broad powers with respect to timing and other
considerations that [the district court] has generally in the
management of the cases before it as they proceed through the
various stages before and during trial”). “Federal courts are
courts of limited jurisdiction, and when there is a question as
to our authority to hear a dispute, ‘it is incumbent upon the
courts to resolve such doubts, one way or the other, before
proceeding to a disposition on the merits.’” Zambelli Fireworks
Mfg. Co. v. Wood, 592 F.3d 412, 418 (3d Cir. 2010) (quoting
Carlsberg Res. Corp. v. Cambria Sav. & Loan Ass’n, 554 F.2d
1254, 1256 (3d Cir. 1977)). “Indeed, a court might well abuse
its discretion if it refused to permit respondent to address a
lack of jurisdiction to hear the case, since the matter of the
court’s subject matter jurisdiction may be raised at any time.”
Nelson v. Ortiz, No. 17-10526, 2019 WL 1199012, at *2 (D.N.J.
Mar. 14, 2019) (citing Fed. R. Civ. P. 12(h)(3)), aff'd sub nom.
Nelson v. Warden Fort Dix FCI, 787 F. App'x 800 (3d Cir. 2019)
(per curiam). “Petitioner’s due process rights are not
implicated by the Court’s managerial decision because he had

                                        6
    Case 1:18-cv-12913-NLH Document 21 Filed 06/01/20 Page 7 of 11 PageID: 161



II.     DISCUSSION

        A.   Legal Standard

        Title 28, Section 2243 of the United States Code provides

in relevant part as follows:

        A court, justice or judge entertaining an application
        for a writ of habeas corpus shall forthwith award the
        writ or issue an order directing the respondent to
        show cause why the writ should not be granted, unless
        it appears from the application that the applicant or
        person detained is not entitled thereto.

        A pro se pleading is held to less stringent standards than

more formal pleadings drafted by lawyers.            Estelle v. Gamble,

429 U.S. 97, 106 (1976); Haines v. Kerner, 404 U.S. 519, 520

(1972).      A pro se habeas petition must be construed liberally.

See Hunterson v. DiSabato, 308 F.3d 236, 243 (3d Cir. 2002).

        B.   Analysis

        Section 2241 “confers habeas jurisdiction to hear the

petition of a federal prisoner who is challenging not the

validity but the execution of his sentence.”            Coady v. Vaughn,

251 F.3d 480, 485 (3d Cir. 2001). 2         A challenge to the validity




notice of the motion to dismiss and an opportunity to respond to
the motion . . . .” Id.

2 “Execution of the sentence” has been defined by the Third
Circuit as “where the BOP’s execution of a prisoner’s sentence
somehow conflicts with a command or recommendation in the
sentencing judgment.” Wragg, et al., v. Ortiz, et al., No. 20-
5496,      F. Supp. 3d       , 2020 WL 2745247, at *15 (D.N.J.
May 27, 2020) (citing Cardona v. Bledsoe, 681 F.3d 533 (3d Cir.
2012)).

                                        7
 Case 1:18-cv-12913-NLH Document 21 Filed 06/01/20 Page 8 of 11 PageID: 162



of a federal conviction or sentence must be brought under 28

U.S.C. § 2255.    See Jackman v. Shartle, 535 F. App’x 87, 88 (3d

Cir. 2013) (per curiam) (citing Okereke v. United States, 307

F.3d 117, 120 (3d Cir. 2002)).       “[Section] 2255 expressly

prohibits a district court from considering a challenge to a

prisoner's federal sentence under § 2241 unless the remedy under

§ 2255 is ‘inadequate or ineffective to test the legality of his

detention.’”    Snyder v. Dix, 588 F. App’x 205, 206 (3d Cir.

2015) (quoting 28 U.S.C. § 2255(e)); see also In re Dorsainvil,

119 F.3d 245, 249 (3d Cir. 1997).

     The Third Circuit has held that prisoners may use § 2241 to

challenge their convictions only after two conditions are

satisfied: (1) there must be “a claim of actual innocence on the

theory that [the prisoner] is being detained for conduct that

has subsequently been rendered non-criminal . . . in other

words, when there is a change in statutory caselaw that applies

retroactively in cases on collateral review,” and (2) “the

prisoner must be ‘otherwise barred from challenging the legality

of the conviction under § 2255.’”        Bruce v. Warden Lewisburg

USP, 868 F.3d 170, 180 (3d Cir. 2017) (quoting United States v.

Tyler, 732 F.3d 241, 246 (3d Cir. 2013)).         “It matters not

whether the prisoner’s claim was viable under circuit precedent

as it existed at the time of his direct appeal and initial §

2255 motion.    What matters is that the prisoner has had no

                                     8
 Case 1:18-cv-12913-NLH Document 21 Filed 06/01/20 Page 9 of 11 PageID: 163



earlier opportunity to test the legality of his detention since

the intervening Supreme Court decision issued.”          Id.

     Petitioner fails the first requirement because he does not

argue that he is innocent of the drug offense to which he pled

guilty.    Instead, he asserts that intervening Supreme Court

cases require a reduction in his sentence because he no longer

qualifies as a career offender.       See ECF Nos. 1 & 11.      This

claim does not fall within the Dorsainvil exception.           See United

States v. Rutherford, 757 F. App'x 83, 85 (3d Cir. 2018) (per

curiam) (“We have not decided whether § 2241 is appropriate for

bringing a claim that one is ‘innocent’ of career offender

status.”);    Scott v. Shartle, 574 F. App’x 152, 155 (3d Cir.

2014) (“[B]ecause [petitioner] is challenging his career

offender designation and is not claiming that he is now innocent

of the predicate offense, he does not fall within the ‘safety

valve’ exception created in In re Dorsainvil and cannot proceed

under § 2241.”).    See also United States v. Folk, 954 F.3d 597,

604 (3d Cir. 2020) (“Even when based on an incorrect advisory

career-offender enhancement, a sentence within the statutory

maximum is lawful.”).

     Petitioner also fails the second Bruce requirement.

Petitioner raised his Mathis argument in a motion for permission

to file a second or successive § 2255 motion before the Second

Circuit.    James v. United States, No. 17-1972 (2d Cir. filed

                                     9
    Case 1:18-cv-12913-NLH Document 21 Filed 06/01/20 Page 10 of 11 PageID: 164



June 23, 2017).        The Second Circuit denied that request.         Id.

(Aug. 24, 2017) (ECF No. 23).          “Section 2255 is not inadequate

or ineffective merely because . . . the petitioner is unable to

meet the stringent gatekeeping requirements of the amended §

2255.”      Cradle v. U.S. ex rel. Miner, 290 F.3d 536, 539 (3d Cir.

2002).      The Court lacks jurisdiction over Petitioner’s arguments

because he has not satisfied the requirements set forth by the

Third Circuit for filing a § 2241 petition. 3

         Whenever a civil action is filed in a court that lacks

jurisdiction, “the court shall, if it is in the interests of

justice, transfer such action . . . to any other such court in

which the action . . . could have been brought at the time it

was filed.”       28 U.S.C. § 1631.     The Court declines to transfer

this action to the Second Circuit as Petitioner has already

filed an application under 28 U.S.C. § 2244 and does not appear

to be able to meet the requirements under § 2255(h).              Nothing in

this opinion, however, should be construed as prohibiting




3 Petitioner raises a new argument in his opposition papers that
his guilty plea is invalid due to errors at the Rule 11 hearing.
ECF No. 20 at 3-4. “[I]t is axiomatic that the complaint may
not be amended by the briefs in opposition to a motion to
dismiss.” Com. of Pa. ex rel. Zimmerman v. PepsiCo, Inc., 836
F.2d 173, 181 (3d Cir. 1988) (internal quotation marks omitted)
(alteration in original). Moreover, the Court lacks
jurisdiction over the claim for the reasons set forth in this
Opinion.

                                        10
Case 1:18-cv-12913-NLH Document 21 Filed 06/01/20 Page 11 of 11 PageID: 165



Petitioner from asking the Second Circuit for permission to file

on his own should he so choose.

III. CONCLUSION

     For the foregoing reasons, the motion to dismiss for lack

of jurisdiction the petition brought pursuant to 28 U.S.C. §

2241 will be granted.

     An appropriate order will be entered.




Dated: June 1, 2020                         s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                    11
